Case 2:20-cv-11300-AJT-KGA ECF No. 19, PageID.528 Filed 07/29/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


GABRIELLE D. FOUNTAIN,
                                                  Case No. 20-cv-11300
              Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
                  v.                              ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                  U.S MAGISTRATE JUDGE
                                                  KIMBERLY G. ALTMAN
             Defendant.


                                      /

ORDER ADOPTING REPORT AND RECOMMENDATION [18]; DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [16]; AND GRANTING DEFENDANT’S MOTION
                   FOR SUMMARY JUDGMENT [17]

      On July 8, 2021, the Magistrate Judge issued a Report and Recommendation

(“R&R”) [18] on Plaintiff’s Motion for Summary Judgment [16] and Defendant’s

Motion for Summary Judgment [17]. The R&R recommended that the Court deny

Plaintiff’s Motion [16], and grant Defendant’s Motion [17]. Neither party has filed

an objection to the R&R.

      The Court having reviewed the record, the R&R [18] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      Accordingly,

                                    Page 1 of 2
Case 2:20-cv-11300-AJT-KGA ECF No. 19, PageID.529 Filed 07/29/21 Page 2 of 2




      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [16] is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [17] is GRANTED.

      IT IS FURTHER ORDERED that this case is CLOSED.

      SO ORDERED.


                                   s/Arthur J. Tarnow
                                   Arthur J. Tarnow
Dated: July 29, 2021               Senior United States District Judge




                                Page 2 of 2
